UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-4106


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONDIE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:15-cr-00008-FPS-JES-1)


Submitted:   November 30, 2016            Decided:   December 13, 2016


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian C. Crockett, Assistant Federal Public Defender, Kristen M.
Leddy, Research and Writing Specialist, Martinsburg, West
Virginia, for Appellant. William J. Ihlenfeld, II, United States
Attorney, Stephen L. Vogrin, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dondie      Williams   entered     a   conditional      guilty    plea     to

possession with intent to distribute cocaine base, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(C) (2012).             Williams reserved the

right to appeal the district court’s denial of his motion to

suppress the cocaine base and other evidence seized during a

traffic stop.        On appeal, he argues only that police lacked an

articulable reasonable suspicion to initiate the stop.                We affirm.

     When considering the denial of a motion to suppress, “[w]e

review   de   novo    a   district    court’s   rulings      with   respect     to

reasonable suspicion and probable cause.” United States v. Palmer,

820 F.3d 640, 648 (4th Cir. 2016).           “Absent clear error, we will

not disturb factual findings made by a district court after an

evidentiary hearing on suppression issues.”               Id.       Because the

Government prevailed on the suppression issue below, “we view the

evidence in the light most favorable to the [G]overnment.”                    Id.

We evaluate the legality of a traffic stop under the two-pronged

inquiry announced in Terry v. Ohio, 392 U.S. 1 (1968).                  Palmer,
820 F.3d at 648-49.

     Williams was a passenger in a vehicle that was stopped for,

among    other   reasons,    excessive      window   tint.      “As    we     have

recognized, illegally tinted windows are alone ‘sufficient to

justify’ a traffic stop.”        Id. at 650 (citing United States v.

Green, 740 F.3d 275, 279 n.1 (4th Cir. 2014)); see N.C. Gen. Stat.

                                       2
§ 20-127(b), (d) (2015).    Additionally, the facts that police

issued the driver only a warning for the tint, failed to confirm

the existence of a no-contact order between Williams and the

vehicle’s driver, and may have suspected drug activity do not

defeat the district court’s conclusion that sufficient reasonable

suspicion of a traffic violation justified the stop.   See Palmer,
820 F.3d at 649 (“[W]e do not attempt to discern an officer’s

subjective intent for stopping the vehicle.”); United States v.

Williams, 740 F.3d 308, 312 (4th Cir. 2014) (“[A]n officer who

observes a traffic offense may have probable cause even where he

has additional motives for the stop.”).

     Accordingly, we conclude that the district court properly

denied Williams’ motion to suppress and affirm the district court’s

judgment.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                          AFFIRMED




                                3